= et

a Sete RE rere

A, nly

 

od

EE

eee ae

 

Case 1:18-cv-02911-RM-NYW Document 85 Filed 06/10/20 USDC Colorado Page 1 of 6

Kevin Montgomery #56393
P.O. Box 6000
Sterling, CO 80751

 

June 6, 2020 FILED

TATES DISTRICT COURT
UNITED VER COLORADO

Case Name: Montgomery v. Crane et al JUN 10 2020

SREY P. GOuWELL
Case Number: 18-cv-02911-RM-NYW JEFFRKE ERK

ne

NOTICE OF APPEAL AND APPOINTMENT OF COUNSEL

 

Plaintiff appears pro se and without any legal training. Plaintiff has repeatedly
requested assistance of counsel. Plaintiff now contends that he is being taken full
advantage of by the system. Plaintiff's latest request comes amid this COVID-19 crisis
which caused an actionable harm that prevented him from formulating a proper response
and timely response to the Magistrate Judge's Recommendation.

The facility to which Plaintiff is incarcerated, Sterling Correctional Facility
(SCF) is plagued with the COVID-19 virus with at least 3 known deaths. Due to this wide
spread infection SCF has been and will continue to be on lockdown with no clear end
in site in the immediate future. The request for counsel was to seek help in order to
properly respond to the recommendation by the Magistrate Judge. Plaintiff respectfully
apologize to the court if he didn't articulate that fact. He assumed that it was obvious
being that he explained he didn't have access to legal materials due to the coronavirus
outbreak within his facility.

The request for counsel was resonable being that Plaintiff has a constitutional

right to access to the courts. Bounds v. Smith, 430 U.S. 817, 822, 97 S.Ct 1491 (1977)
The right of access to courts is a very important right, since it theoretically protects
all other rights. McCarthy v. Madigan, 503 U.S. 140, 153, 112 S.Ct. 1081.
The right of access to courts is suppose to be "adequate, effective, and meaningful."
Bounds v. Smith (Supra). In some cases, courts have held that the time limit was
“equitably tolled" for prisoners who missed the deadline because of interference or
inadequate facilities or assistance from prison official. See, Ramirez v. Yates, 471
£. 3d 993, 998 (9th Cir. 2009)

Here, Plaintiff contends that due to the COVID-19 outbreak within this facility

(1)
edn di

 

Jet
eee eee pee Rw

~

~~

-

ee

eee

 

 

 

r= = a

Case 1:18-cv-02911-RM-NYW Document 85 Filed 06/10/20 USDC Colorado Page 2 of 6

caused the lockdown and continues to cause a lockdown made it impossible to formulate
a proper and timely response therefore Plaintiff pursued his rights diligently by
requesting assistance of counsel. In an absence:of a law library in this particular
case supports "extraordinary circumstances" claim. See, Belleque v. Kephart, 549 U.S.
1317 (2007); Egerton v. Cockrell, 334 £.3d 433, 438 (5th Cir. 2003), Mendoza v.
Carey, 449 £.3d 1065, 1069-71 (9th Cir. 2006)

The Right to Assistance in Bringing Legal Claim:

The Supreme Court held in Bounds v. Smith, (Supra), that prison authorities have

an affirmative obligation to "assist inmates in the preparation and filing of meaning-
ful legal papers by providing prisoners with adequate law libraries or adequate

assistance from persons trained in the law. Under these "extraorinary circumstances"
their was neither access to a law library nor was there anyone trained in law to assist
Plaintiff. Here, Plaintiff contends that pursuant to Lewis v. Casey, 518 U.S. 343,
351-53, 116 S.Ct. 2174 (1996) that (1) Plaintiff was, or is, suffering “actual injury"
by being "frustrated" and/or "impeded," (2) in bringing a non-frivolous claim, (3)
about his criminal conviction or sentence or condition of confinement. Plaintiff's
only legal access is a "Prisoner's Self Help Litigation Manual" by John Boston and
Dan Manville. :

Plaintiff believes that he should not be held to the standards of the Fed. R. Civ.
P. when he is being denied access to those rules and procedures which are not to the
fault of his own. This pandemic which has infected this facility is the cause of the
denial of access to courts but yet it's the Plaintiff that is suffering from its
effects. Plaintiff is not asking the courts to advocate for him but he is asking the
courts to even the playing field. Our Country as we speak is being watched closely
right now because of the injustice within this system. Specifically, police brutality
and abuse of power. The police do what they do because they know that they can get
away with it because of "qualified immunity" and the court system protects them. But
in a series of events they've been exposed for the abuse through videos which showed
the cover-up and the willingness to lie and this comes from people ina position of
trust.

Plaintiff wishes to shed light on these two specific prime examples:

(1) The killing of George Floyd where 4 officers murdered a Black Man and their initial

report read: "He was ordered to step from his car, "the department's statement said,"

After he got out, he physically resisted officers. After they got him in handcuffs they
noted he appeared to be suffering medical distress. See, Denver Post Weds. May 27, 2020
ele nel

EE, LE RO Oe a a

te me

u :
iar eatin Meme ee

 

 

gaepatpeenth deg ee alerts erat ede

12 Se Se aoe

a

— a ro a *

ae

ray — a — a ee

 

Case 1:18-cv-02911-RM-NYW Document 85 Filed 06/10/20 USDC Colorado Page 3 of 6

pg. 16A-17A. The entire World knows that to be a lie and if it wasn't for the video
showing those officers kneeling on his back and neck for 8min. and 43 sec. they would
have gotten away with it /cause that!s what they do, "lie."

(2) Abuse of a 75 year old man: it was initially reported that he tripped and fell on
his own until video footage surfaced showing two officers pushing him down and walked
passed him without a care in the world as he laid in a pool of blood. Again, if it wasn't
for the video they would have gotten away with the lie, why? Because our society is
under the impression that law inforcement don't lie. Police Offficers and Correctional
Officers have the same unchanged mantality and willingness to lie. So what about the
hundreds of times that's not caught on video? People that report the abuse aren't to

be believed because again our society always believe law inforcement. Let's face it,
they lie as easy as it is to breathe. And to prove that point, See, defendants, "ANSWER
TO PRISONER'S SECOND AMENDMENT & SUPPLEMENTAL COMPLAINT," pg. 3 {| 3, which states:
Defendants deny that Crane interfered with Plaintiff's medical orders in "any" way for
"any reason. Now see, Exhibit "A" Message from Medical, which states: After discussion
with security (which was Crane) you will need to stand for a brief moment . The sitting/
lying for count slip will be discontinued. And that's just one time there is more that
points directly to her (Crane). Which will be disclosed in discovery.

My point is, there is a willingness to lie, with an effortlessness to lie, anda
willingness to cover it up because no-one holds them accountable. Mental abuse is just
as bad as physical abuse if not worst because the effects of mental abuse last longer.

So, I ask the courts, they get away with the abuse because I'm not trained in law?
Nor do I or did I have access to legal materials. Again, I apologize to the courts if
my intentions weren't properly articulated in my request for counsel. I'm not asking
for the courts to advocate on my behalf but I am begging the courts for assistance of
counsel. Under these "extraordinary circumstances" appointment of counsel is warranted.

Access to courts is being denied to Plaintiff because (1) Plaintiff's Amended
Complaint was dismissed for failure to satisfy some technical requirement because

Plaintiff was denied access to the prison's legal facilities due to COVID-19 therefore
Plaintiff was unable to formulate a proper response, and (2) that Plaintiff suffered
arguably actionable harm that he wished to bring before the courts, but stymied by in-
adequacies of the law library that Plaintiff was unable even to file and/or formulate
a proper response. Lewis v. Casey, 518 U.S. 351-53, 116 S.Ct. 2174; Bounds v. Smith,
430 U.S. 817, 828, 97 U.S. 1491 (1977)

Plaintiff is respectfully requesting the opportunity to appeal the decision to
dismiss for inadequacies of the law library due to COVID-19 which caused the lockdown

and continues to cause a lockdown and prevents Plaintiff from formulating a proper

Tesponse because again, Plaintiff does not and will not have access to a law library

(3)
 

Case 1:18-cv-02911-RM-NYW Document 85 Filed 06/10/20 USDC Colorado Page 4 of 6

a ae

in the forseeable future. Sterling Correctional Facility (SCF has the largest out-
break of the coronavirus in the State of Colorado. At last known count there was over
440 inmates that tested positive for COVID-19 and 3 deaths. So when will the lock-
down end? There is no set date. "All" programs have been stopped.

; As one court put it: First... in order to assure that incarcerated persons have

| meaningful access to courts, states are required to provide affirmative assistance in
the preparation of legal papers in cases involving constitutional rights and other
civil rights actions related to their incarceration...Second, in all other types of

| civil actions, states may not erect barriers that impede the right of access of the

incarcerated persons.

anit aa i RRP ey lip Eien eer A DE Lp Eee MC
eat r

Once again Plaintiff would like to apologize in advance if he has fell short in
articulating his intentions. Plaintiff is unable to properly state legal context but
can only speak from the heart and the facts as he knows them.

foie, =

ae a a eli ele Te a el

a ~s

 
   

Respectfylly Submitted,
one os

Kevin Montg y

 

e

 

(4)

 

Att eth
LPI faire typ ST Yl

DS “P
COPE dN

"suonsand ue daPu NOA flay

peamuuernp 7

js dijs juNod 10} BurtpBuNys ay pL “uswow Jatiq & 10}
" puBIs OF P2du [JIM NOA “APLINIAS YILM COISSNISIP ayy

£ HO

C6095 |
ULAay “CUsWOsUOL|

8107 “6c YUEN

WOMAN WOdd ADV SSAN

cage: aN IPLLE TY
PIPE 29 FO ey 2 yf

= i Jaan, eo Saree a =. wn =o =e

 

Case 1:18-cv-02911-RM-NYW Document 85 Filed 06/10/20 USDC Colorado Page 5 of 6

 

4 .
—_— sainyppeeniin ~~ apt ~~ ong mania - ee ne ln Ne ce —_ ne vaarlelneayh co, petit il eee a LT = tr eel — ee

~— ee ee 230 +

 
 

COTE TUTE EE tt

oe a a ob LTE SS Bb = tee eo one _, SU01}99.1107 JO. juauryae ade PE10 [0.9 ween
ee a Palys TAR ee eee OE At i Fem tg tN aE .

 

 

 

Pelli edible bate adil TStose—Pretoe
<a Oy, (MUGS
fg) ne PAPI TF Wp
0 PR UP PHO yg ay cheaper am

OI? Joquiny xog

/” /o07

 

nuQ

 

 

 

 

. (a a grat gt ~~ oe ee _
Ate TNS ng one " -
iv : pt SS Sa’

 
